Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 26 is the broadest claim. Claim 26 recites a method of operating a system. The closest prior art of record is Sugiyama. Sugiyama discloses the claim substantially as claimed as outlined in previous office action (non-final rejection mailed on 7/20/2022). However, Sugiyama fails to disclose “the tensions based on the difference and constant offset tensions, the constant offset tensions being independent of current tensions experienced by the plurality of transmission systems” as claimed. Furthermore, nothing in the prior art when viewed with Sugiyama obviates this deficiency. This limitation is important as it inhibits slack in the transmission systems during a surgical procedure, thereby improving responsiveness of the instrument. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

                                                                                                                                                                                                        /GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792